 I am pleased to extend to you. Sir, and to your 
country, Bulgaria, the sincere congratulations of my delegation on your 
election to the presidency of the forty-seventh session of the United Nations 
General Assembly. I have no doubt that under your able leadership this 
session will be a great success. 
In the short space of time since he assumed office at the beginning of 
the year, our new Secretary-General, Mr. Boutros Boutros-Ghali, has more than 
justified the confidence reposed in him and his prodigious qualities and 
abilities by his election to the highly demanding office of 
Secretary-General. He has been, during these nine turbulent months, more than 
a match for the daunting crises that have so far characterized the so-called 
new world order. We salute him and his equally dedicated colleagues in the 
Secretariat. 
The forty-seventh session of the General Assembly is being held at a rare 
moment in history. It is a moment so brilliantly captured in the language of 
Article 21 of the Universal Declaration of Human Rights, wherein are written 
these words: 
"The will of the people shall be the basis of the authority of 
government; this will shall be expressed in periodic and genuine 
elections which shall be by universal and equal suffrage ...". 
(resolution 217 A (III), article 21, para. 3) 
Peoples across the globe are marching triumphantly to seize control of 
their own destinies through the ballot. This has been clearly manifested in 
the admission of seven new Members during the forty-sixth regular session of 
the General Assembly and many more at its resumed meetings. The membership of 
those new States enhances the universality of the United Nations. We warmly 
welcome their presence in our midst. 
The end of the cold war has triggered an avalanche of demands on the 
United Nations at a time when the Organization is tottering on the verge of 
bankruptcy. The Organization is being called upon to be everywhere where 
there is a problem and to carry out activities ranging from peace-keeping and 
peacemaking in areas ravaged by civil wars to fighting natural disasters. It 
is also required to play a role in areas where democracy is being embraced. 
The financing of both the United Nations activities under its regular 
budget and its peace-keeping operations has never been more crucial to the 
role and function of the Organization. For many years the Organization was 
paralysed by ideological confrontation, and it is unfortunate that it should 
now be hamstrung in the performance of its functions by financial emergency 
and crisis in an era when there is so much good will. 
The issue is simple: the machinery of the United Nations cannot be 
expected to function effectively and efficiently when it has run out of 
financial steam. We can all bear testimony to the success of the United 
Nations system when there is a common desire and will to put the system to 
work. The assessed contributions have to be paid in full and on time, in 
accordance with the Charter. All arrears have to be paid as a demonstration 
of our commitment to the process of renewal and revitalization currently going 
on in the world and within the United Nations itself. 
Botswana has followed with grave concern the tragic events in Bosnia and 
Herzegovina, the senseless killing and brutality visited on innocent men, 
women and children. It is indeed unfortunate that while many States in 
Eastern and Central Europe have experienced relatively peaceful transitions to 
democracy and political pluralism, the people of the former Yugoslavia, the 
founding champion and leader of the Movement of Non-Aligned Countries, should 
be bleeding so hopelessly. Yugoslavia was a critical factor for stability in 
Central Europe during the lark days of super-Power rivalry and military 
confrontation. 
However, we cannot be distracted from present reality by the past. The 
international community has been rightfully outraged by acts of barbarism in a 
world increasingly characterized by civilized conduct in inter-State 
relations. The agreements reached at the London Conference, which enjoy the 
overwhelming approbation of the international community, must be implemented 
in full by all the parties involved in the brutal conflict. No effort should 
be spared in ensuring the restoration of lasting peace in the Balkans. 
In South-East Asia, the brave and courageous men and women of the United 
Nations Transitional Authority in Cambodia (UNTAC) continue to work quietly 
and tirelessly to bring about peace and stability in that country. It is 
hoped that all parties to the Agreement on a Comprehensive Political 
Settlement of the Cambodia Conflict will honour their obligations. The people 
of Cambodia have long awaited the day when they can return to their homes, 
walk in the streets and till the soil without fear of land mines. 
The implementation of the peace agreement is a monumental task the likes 
of which this world body has never before undertaken. It is vitally important 
that the efforts of the United Nations succeed in timely and effective 
fashion. A situation in which the United Nations Transitional Authority in 
Cambodia (UNTAC) might be marooned in Cambodia, with the financial burden that 
would entail, must be avoided at all cost. 
The Middle East peace talks which opened in Washington, D.C., on 
24 August 1992 and which have now been suspended have given us cause for 
optimism. The atmosphere which has been created at the talks augurs well for 
serious negotiations for a comprehensive political settlement. We fully 
support the process under jay and encourage the parties to the negotiations to 
ensure that this historic opportunity is not squandered. 
In Afghanistan, it is our sincere hope that the establishment of a 
transitional Government will silence the guns, which for 14 years wreaked 
death, misery and disaster on innocent civilians and on belligerents alike. 
The international community, in particular those Member States that have 
strong ties with the parties to the conflict, should bring maximum pressure to 
bear on the parties to refrain from resorting to the use of force in settling 
their differences. 
In Somalia, a human tragedy of unspeakable dimensions is unfolding before 
our very eyes. According to a report of the Secretary-General contained in 
document S/24480 of 24 August 1992, famine threatens the lives of 4.5 million 
people. On a daily basis, many are dying a slow and painful death. It is 
regrettable that the response of the international community was painfully 
slow at the beginning of the tragedy. However, there were, and there continue 
to be, men and women whose devotion to humanitarian service and reverence for 
human life are unparalleled in their quality and dimension. The International 
Red Cross was there when no one else was. Its dedication to alleviating human 
suffering is truly extraordinary. The great son of a Lutheran pastor and 1952 
Nobel Peace Prize laureate. Dr. Albert Schweitzer, once said 
"There is no higher religion than human service. To work for the common 
good is the greatest creed." 
The Red Cross deserves our gratitude and commendation. 
In equal measure, we commend the efforts of the Secretary-General in 
securing the agreement and approbation of the parties to the conflict, in the 
face of immense difficulties, so that humanitarian assistance could reach the 
suffering people. We also welcome the decision of the Security Council to 
deploy an additional 3,000 observers in Somalia. 
In South Africa, at the time of their suspension three difficult months 
ago, the negotiations conducted within the framework of the Convention for a 
Democratic South Africa (CODESA) had undeniably achieved positive results. A 
substantial degree of consensus had been achieved within a relatively short 
time, considering that less than two years ago the apartheid edifice was still 
very much intact, barely shaken, and prospects for change in South Africa were 
as bleak as they could be. Now, we have seen what the three-month hiatus has 
wrought more massacres as brutal at that at Boipatong, which caused the 
break-up of the negotiations in June. The recent one at Bisho in the 
Bantustan of Ciskei, however, seems to have had a sobering effect on the South 
African leaders. If anything at all, these massacres have shown that 
negotiations are the only hope for South Africa, and it is with a sigh of 
relief that we welcome the resumption of the negotiation process. 
We welcome the keen interest the world community has shown in the South 
African crisis, as evidenced by the adoption by the Security Council of 
resolution 772 (1992) of 17 August 1992. The involvement of the international 
community in the process of change in South Africa is a very crucial element. 
It is our sincere hope that the United Nations observers mentioned in 
operative paragraph 4 of that Security Council resolution- will be deployed in 
full and kept in place throughout the process of negotiation, or as long as it 
is deemed necessary and vital to keep them there. 
Progress, if any, towards the resolution of the Western Sahara issue has 
been too slow, to say the least. The people of Western Sahara should be given 
the opportunity to exercise their right to national self-determination freely 
and fairly under international supervision. No obstacles should be placed in 
the way of the settlement plan. 
Recent developments in Angola and Mozambique mark the dawn of a new era 
in southern Africa. A situation of peace and stability is now gaining 
momentum. The signing of the General Peace Agreement by the President of 
Mozambique, Mr. Joaquim Chissano, and by the leader of RENAMO, 
Mr. Afonso Dhlakama, is a major development in the process of bringing peace 
to Mozambique. Botswana contributed in its small way to the process, and I 
had the honour to witness the signing of the Agreement in Rome on 4 October. 
I hope that the international community will extend political, diplomatic and 
moral support to Mozambique in order to ensure that the Agreement is 
translated into solid peace. Millions of Mozambicans face starvation and 
death because of the war and drought. The signing of the General Peace 
Agreement opens the door for the United Nations agencies and other 
international relief agencies, and the international community as a whole, to 
alleviate the suffering of the people of Mozambique, as well as to assist with 
the means to reconstruct their country. 
For the first time since it acceded to independence in 1975, Angola held 
multiparty elections last week. The high turn-out for the elections indicates 
the readiness of the Angolan people to use the ballot rather than the bullet 
to resolve their differences. I hope that this high turn-out, coupled with 
free and fair elections, will bestow legitimacy on the new Government. What 
is of paramount importance however, is the agreement made by the Popular 
Movement for the Liberation of Angola (MPLA) and the Union for the Total 
Liberation of Angola (UNITA) to form a Government of national unity 
irrespective of whichever party wins the elections. 
This is the second time the United Nations has successfully supervised 
multiparty elections in southern Africa. The role of the United Nations in 
the peace process in Angola is therefore truly commendable. 
There is an intricate relationship between peace and security and 
economic and social development. There can be no doubt that the problems of 
poverty, unemployment, huge foreign debt, budget deficits, lack of market 
access, high interest rates and the environment are not the problems of any 
one country or group of countries. No one country can solve them in isolation. 
The macroeconomic management of the global economy should now be guided 
by the need to serve common interests. There should be an end to the 
perception of problems as being exclusively those of the North or of the 
South. A new approach is required, one that will identify the common problems 
of humanity and build on the consensus. We should put an end to mutual 
distrust, and move away from perceiving the economic concerns of countries as 
being mutually exclusive and permanently at loggerheads. This is not a 
zero-sum game. 
The lessons of our recent past should guide us. The world was united in 
its opposition to aggression against Kuwait, and concerted efforts were made 
to mobilize resources in support of the countries of Eastern Europe and the 
Commonwealth of Independent States; all of this showed an acceptance of the 
validity of the concepts of interdependence, partnership and the "global 
village." 
In 1993 a World Conference on Human Rights will be held, followed by the 
1994 Conference on Population and Development. And in 1995, as the United 
Nations celebrates its golden jubilee, the World Conference on Women will take 
place. This attests to the fact that these are shared human problems and 
therefore require our collective endeavours. There should be a move away from 
the temptation to accord the highest priority to human rights and democracy, 
to the detriment of other areas of primary concern. It serves no useful 
purpose to have priorities based solely on political considerations and what 
are perceived as strategic national interests. 
Democracy is threatened when the legitimate expectations of the people 
are frustrated by economic deprivation. In this regard, we strongly support 
the proposal to convene a world summit for social development in 1995. It is 
our fervent hope that a consensus decision will be reached on this matter of 
critical importance to the world as a whole. The Summit should afford the 
international community the opportunity to address in an integrated manner the 
problems of poverty, illiteracy, disease, unemployment and poor living 
conditions. 
The economic situation in Africa is still bleak. Africa continues to 
experience a crushing debt burden, falling commodity prices and painful 
structural adjustment programmes. The economies of many African countries 
have stagnated or retrogressed during the past year. The African economic 
crisis is a development challenge to mankind's collective conscience. 
Concerted efforts should be made to translate the United Nations New Agenda 
for Africa into concrete programmes and projects that can put our continent on 
the path to economic recovery and development. The Global Coalition for 
Africa (GCA), which I have the honour to co-chair on behalf of Africa, has 
made a significant contribution to the new consensus-building process since 
its inception in Maastricht in 1990. As a forum that brings together, at the 
highest level, policy makers from Africa and its international partners, the 
GCA has great potential in the search for solutions to Africa's most critical 
development issues. 
The GCA is a forum for equal engagement, for openness to policy decisions 
and for great seriousness. Our partnership with the North requires our most 
determined leadership. It is important that the GCA be Africa-driven, and it 
is in the interest of Africa to have a forum based on equal partnership. 
As Chairman of the former Southern African Development Coordination 
Conference (SADCC), I am pleased to inform the Assembly that the member States 
recently signed in Windhoek, Namibia, a Treaty and Protocol establishing the 
Southern African Development Community (SADC). This historic development is 
part of the overall efforts of the countries of the subregion to enhance and 
intensify inter-regional cooperation. 
SADCC had been in existence for 12 years as a loose arrangement between 
members. Those very fruitful years armed us with the courage, wisdom and 
experience to transform the loose arrangement that was the SADCC into the 
formal entity that is the SADC. The establishment of SADC is part and parcel 
of continental efforts to create an African economic community; it is without 
a doubt one of the community's building blocks. 
The establishment of SADC takes place against the backdrop of a serious 
drought crisis ravaging southern Africa. The response of the international 
community has been very positive, but the magnitude of the crisis is 
daunting. The scope and extent of its impact continue to unfold, 
necessitating a revised estimation of the resources needed to alleviate the 
plight of the most seriously affected populations. We appeal to the members 
of the international donor community who have not yet done so to convert their 
pledges into concrete contributions to avert a human tragedy. 
The United Nations Conference on Environment and Development adopted a 
number of important decisions which are now before the General Assembly for 
follow-up and implementation. We attach the utmost importance to the Rio 
Declaration on Environment and Development and the Programme of Action 
outlined in Agenda 21. In this regard, we fully support the recommendation to 
the General Assembly on the establishment of a high-level commission on 
sustainable development. The Rio Summit was the beginning of a process which 
should now find concrete expression in the form of the commitment by Member 
States to honour their obligations. Of particular importance is the need for 
resources to implement Agenda 21. 
Drought and desertification threaten the economic prospects of many 
developing countries. It is imperative that urgent measures be taken to find 
an integrated solution to the problem. We strongly believe that this can be 
done within the framework of negotiations on a convention on desertification. 
This is a matter of critical importance to many African States, and a positive 
decision will contribute substantially to the search for solutions to the 
economic malaise facing our continent. 
I should like to conclude by reaffirming Botswana's abiding faith in the 
United Nations and its Charter. We are ready to play our part in our common 
endeavour to strengthen the Organization to enable it to face the challenges 
of the twenty-first century. 